Citation Nr: 1309292	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.  His DD-214 reveals that he was a paratrooper.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. 

The Veteran's claims were remanded by the Board in September 2011.

During the May 2011 Board hearing, the Veteran raised the issue of entitlement to service connection for a right ankle disability.  See VA Board hearing transcript p. 3.  This matter has not yet been adjudicated and is referred to the RO for the appropriate consideration.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has bilateral knee disability due to physical training and parachute jumps.  The medical evidence indicates, and the Veteran acknowledges, that the Veteran tore his right meniscus in 1965 and that he underwent a right medial meniscectomy in 1965 (prior to service).  The Veteran asserts that his preexisting right knee disability was aggravated by service.  

The service treatment records (STR) show that the Veteran received right knee treatment with an ace wrap in May 1973.  In August 1974 the Veteran's right knee gave way while running.  The Veteran had slight effusion and he was noted to have probable chondromalacia of the right knee.  There was slight grating in the joint on range of motion.  Possible internal derangement of the right knee was noted.  A February 1975 treatment note indicates that the Veteran had bilateral chronic knee pain and bilateral unstable knees.  Examination for discharge in September 1975 revealed right knee strain.

A May 2012 VA examiner expressed an opinion that the Veteran's current right knee disability was not significantly aggravated by service.  The Board finds that this opinion is inadequate.  A new VA medical opinion should be obtained which addresses whether the Veteran's preexisting right knee disorder increased in severity during service and, if so, whether any increase in severity was clearly and unmistakably due to the natural progress of the disease.  See 38 C.F.R. § 3.306.

The Veteran underwent VA medical examinations of the left knee in October 2010 and May 2012.  The Board finds that these medical opinions are inadequate.  The examiners did not provide an adequate review of the Veteran's left knee history or an adequate rationale for their negative opinions.  The May 2012 VA examiner indicated that the Veteran only had one left knee injury during service.  However, the STRs, show additional complaints and findings not addressed by the May 2012 VA examiner.  The STRs show that the Veteran injured his left knee in a fall in January 1973.  Left knee dysfunction was noted and cartilage or ligament injury was suspected.  In February 1975 the Veteran was noted to have a trick left knee and left knee chondromalacia.  A February 1975 treatment note indicates that the Veteran had bilateral chronic knee pain and bilateral unstable knees.  Separation examination in September 1975 noted left knee muscle pull.  The Veteran should be provided a new VA examination in which the VA examiner considers the Veteran's in-service left knee complaints and provides a complete rationale for an opinion as to whether the Veteran's left knee disability was incurred in service.  

At his May 2011 hearing the Veteran testified that he had received VA treatment in New York, from discharge from service to 1978.  He reported that he had lived in Fort Lauderdale, Florida from 1978 to 2006, and that he received VA treatment while living in Florida.  He stated that since 2006 he had lived in North Carolina and had received VA treatment in Salisbury, Asheville, and Hickory, North Carolina.  A review of the record indicates that the Veteran's VA treatment records prior to August 8, 1991 have not been obtained or requested.  Additionally while some records dated in 1991 have been obtained, the Veteran's VA treatment records from August 8, 1991 to January 19, 2002 have not been obtained and there is no indication as to whether they do not exist or that further efforts to obtain them would be futile.  The record also does not contain VA treatment records dated from March 23, 2006 to September 4, 2008.  The VA treatment records from these time periods should be requested, as well as the Veteran's most recent VA treatment records, dated from May 3, 2012 to present.  The Board notes that the Veteran's virtual (electronic) file contains VA treatment records dated from September 4, 2008 through May 3, 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment records from:

a)  When he lived in New York, dated from 1975 to 1978.  The Veteran should be contacted, if warranted, to provide information as the facility or facilities where he received treatment.  

b)  When he lived in Fort Lauderdale, Florida, dated from 1978 through 2002.

c)  From the Salisbury, Asheville, and Hickory, North Carolina, VA medical facilities dated from March 2006 through September 2008, and from May 3, 2012 to present.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records identified above it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  When the above action has been accomplished, afford the Veteran a VA medical examination of the knees.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  

a.  The examiner should consider the multiple left knee complaints and findings during service and provide an opinion on whether it is at least as likely as not (50 percent or more likelihood) that any current left knee disability is related to service.  Please provide a complete explanation for the opinion.

b.  The examiner should consider the multiple right knee complaints and findings during service and provide an opinion on whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's preexisting right knee disorder increased in severity during service.  Please provide a complete explanation for the opinion.

c.  If the Veteran's preexisting right knee disability increased in severity during the Veteran's service, the examiner should opine as to whether any increase was clearly and unmistakably (i.e., obviously, manifestly, undebatably) due to the natural progression of the right knee disability.  Please provide a complete explanation for the opinion.

d.  If the Veteran currently has a right knee disability that the examiner finds is unrelated to the injury/disorder which pre-existed service, and any aggravation in service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that any such right knee disability is related to service.  Please provide a complete explanation for the opinion.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


